United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-189
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal from an August 27, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty causally related to a July 9, 2013 employment incident, as
alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 27, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that he never claimed that it was a rock that struck him and
that he was a victim of a random crime and would not have been at the location of injury if not
for his federal employment.
FACTUAL HISTORY
On July 17, 2013 appellant, then a 28-year-old project specialist, filed a traumatic injury
claim (Form CA-1) alleging injury on July 9, 2013 as a result of being hit in the chest by
someone in a passing vehicle while in the performance of duty. He stated that he was “taking
[Global Positioning System] GPS of [a] work location ... [when he] started to turn and a passing
vehicle in [a] car yelled ‘retard or reject’ and shortly after [he] felt something hit [him] in [his]
chest.” Appellant attempted to locate the object that hit him, but it went into the surrounding
vegetation and he was not able to find it.
Appellant submitted a Form CA-16 authorization for examination and/or treatment dated
July 9, 2013 and a police report of the same date noting that “unknown actor(s) threw dirt or
debris at the victim, striking him in the chest.” The police report stated that he “was struck by an
unknown object thrown from a moving vehicle” while yelling out of the window and calling him
a “retard.”
In a July 9, 2013 report, Dr. Anthony Yang, a Board-certified emergency medicine
specialist, noted that appellant’s examination revealed a chest injury due to blunt trauma. He
explained that most often these injuries resulted in bruised ribs, although minor rib fractures may
not be seen on the initial x-rays. Dr. Yang stated that most broken or bruised ribs from blunt
chest injuries were not serious and got better within one to three weeks with rest and mild pain
medicine. He indicated that internal organs could be injured with blunt injury, so further
examination might be needed. Dr. Yang ordered bed rest until the injury was healed.
In a July 18, 2013 letter, OWCP informed appellant of the deficiencies in his claim. It
afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a July 9, 2013 report from Dr. Yang who diagnosed a chest
contusion. Dr. Yang stated that appellant presented with right pectoral pain after being struck at
work with a rock.
By decision dated August 27, 2013, OWCP denied appellant’s claim. It found that the
evidence was not sufficient to establish the incident he described, stating “The circumstances
surrounding the claimed incident are unclear and limited to your statement on the claim form and
there is no other factual evidence to explain exactly what happened.”
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

3

5 U.S.C. §§ 8101-8193.

2

limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
However, an employee’s statement alleging that an injury occurred at a given time and in
a given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that the evidence does not contain inconsistencies sufficient to cast
serious doubt on appellant’s version of the employment incident. On his claim form, appellant
noted an injury on July 9, 2013 as a result of being struck in the chest by an object tossed from a
passing vehicle while in the performance of duty. He stated that he was taking GPS of a work
location when he started to turn and an unidentified individual in a passing vehicle yelled “retard
or reject” and he felt something hit him in the chest. Appellant attempted to locate the object
that hit him, but it landed in the surrounding vegetation and he was not able to find it. The
investigation police report dated July 9, 2013 noted that “unknown actor(s) threw dirt or debris at
the victim, striking him in the chest,” and that appellant was struck by an unknown object thrown
from a moving vehicle. Appellant sought medical treatment that day and submitted a
4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

See Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

Form CA-16 authorization for examination and/or treatment dated July 9, 2013 completed by his
employing establishment. The medical reports of record contain a history of injury consistent
with his account of events. In a July 9, 2013 report, Dr. Yang stated that appellant’s examination
revealed a chest injury due to blunt trauma. On July 9, 2013 he diagnosed chest contusion and
indicated that appellant presented with right pectoral pain after being struck with a rock while at
work.
On appeal, appellant contends that he never claimed that it was a rock that hit him and
that he was a victim of a random crime and would not have been at the location of injury if not
for his federal employment. The Board finds that the evidence of record is sufficient to establish
that he was struck in the chest by an object thrown from a passing motor vehicle while he was in
the performance of duty conducting an onsite investigation. The Board finds that appellant’s
allegations have not been refuted by strong or persuasive evidence. The evidence of record is
sufficient to establish that the claimed incident occurred at the time, place and in the manner
alleged by appellant on July 9, 2013.9
The remaining issue is whether the medical evidence establishes that appellant sustained
an injury causally related to the July 9, 2013 employment incident.10
The Board finds that this case is not in posture for decision on the issue of causal
relationship.
Dr. Yang indicated that appellant’s examination revealed a chest injury due to blunt
trauma and diagnosed chest contusion. He advised that appellant presented with right pectoral
pain after being struck at work. Dr. Yang explained that such injuries resulted in bruised ribs,
although minor rib fractures may not be seen on the initial x-rays. He stated that most broken
and bruised ribs from blunt chest injuries were not serious and got better within one to three
weeks with rest and mild pain medicine. Dr. Yang indicated that internal organs could be injured
with blunt injury, so further examination might be needed. He ordered bed rest until the injury
was healed.
The Board notes that, while Dr. Yang’s reports are not completely rationalized, they are
consistent in finding that appellant was struck by an object in his chest and sustained a blunt
trauma. The reports are not contradicted by any substantial medical or factual evidence of
record.11 While Dr. Yang’s reports are not sufficient to meet appellant’s burden of proof to
establish a claim, they raise an inference of causal relationship between the claimed conditions
and factors of his federal employment.12

9

See Leonard T. Munson, Docket No. 98-1478 (issued December 23, 1999).

10

Id.

11

See E.J., Docket No. 09-1481 (issued February 19, 2010).

12

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

4

It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.13
On remand, OWCP should develop the medical evidence as appropriate to determine
whether the accepted incident caused an injury.14 After such further development as it deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision on the issue of causal
relationship.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: June 24, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
13

See Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430
(2002); William J. Cantrell, 34 ECAB 1233 (1993); Dorothy L. Sidwell, 36 ECAB 699 (1985).
14

Where an employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. Tracey P. Spillane, 54 ECAB 608 (2003).

5

